DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16th, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
Regarding claims 1-2 and 18-19, it is unclear how multiple values are accorded from a single test (the Aperture Quality Test). While claims are interpreted in light of the specification, limitations from the specification are not read into the claims. While the entire test process is not necessary to replicate in the claims, it should be clear in the claimed subject matter, how the value/range is obtained and what it represents (for example, see prosecution history for 16/816,323) or the test should be struck from the claims (for example, see prosecution history for 14/933,002). It is unclear what the test as claimed is adding to the subject matter set forth. Like how is an aperture size measured by the Aperture Quality Test different from an aperture size of the prior art measured in a similar, same, or different manner.
Furthermore, while aperture size is relatively easy to understand without much additional context, for other elements it is more complex. For example, it is unclear if the minimum aperture distance is measured from a single pair of adjacent apertures or from multiple adjacent apertures. Also, it is completely unclear what an occlusion is from the current claims and how it is being measured. This is also true for the aspect ratio.
Further regarding claim 8, it is unclear what a minimum aperture distance having an upper range is intended to encompass. May the maximum distance be longer? Is the minimum aperture distance a range or a lower boundary?
The remaining dependent claims are rejected for being dependent on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 are rejected under 35 U.S.C. 103 as being obvious over Erdem et al. (U.S. Pub. No. 2021/0015685 A1) (hereinafter “Erdem”) in view of Muth et al. (U.S. Pub. No. 2005/0217091 A1) (hereinafter “Muth”).
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claims 1-16 and 18-19, Erdem teaches a perforated nonwoven topsheet in an absorbent article comprising at least one plurality of apertures, wherein the nonwoven is a spunlace cotton (naturally hydrophilic cellulose) fiber layer and a second synthetic (PE/PET) fiber layer, wherein both inventive and comparative punching/pin aperturing processes form [0088-0092] form a circular/ovular aperture size regularity (relative standard deviation) within the claimed range (highest value being 46.08%, less than about 60%), an aspect ratio shape regularity (relative standard deviation) within the claimed range (highest value being 43.71%, about 40%), and aperture clarity (occlusion %) all within the claimed range(s) (highest value being 5.46%, less than about 8%).
Further regarding claims 1, 7-8, and 18-19, while no explicit aperture sizes and values are given, Erdem teaches that suitable forms of nonwoven webs for topsheets is set forth in 2016/0136014 A1 incorporated by reference [0082, 0177], wherein an aperture size range is about 0.3 mm2 to about 15 mm2 [0239] and interaperture distances are less than 3.5 mm or in a range of 3.5 to 10 mm [0251], wherein Muth specifically teaches a perforated nonwoven topsheet [0003, 0009, 0015] comprising a preferred hole size of between 0.8 mm2 and 1.8 mm2 [0012], wherein the circular holes are depicted in an equidistant pattern each aperture not more than a two diameters away from adjacent apertures (calculated diameter range being 1.0-1.5 mm).
It would have been obvious to and motivated for one of ordinary skill in the art at the time of invention to look for a preferred range of aperture sizes that is well-within or substantially overlapping the claimed range(s) (below 2.2 mm2, about 0.3 mm2 – about 1.5 mm2) for use in apertured nonwovens, especially as a topsheet.
Even further regarding claims 1 and 18-19, regarding the relative standard deviation of the interaperture distance (and aperture size and aperture regularity), ‘014 teaches that typical patterned apertured webs have circular or ovate apertures that are uniformly spaced and uniformly sized and shaped homogenous apertures which can be desirable in some applications [0003], wherein ‘014 teaches non-homogenous patterns have an aperture size/area relative standard deviation of at least about 50% [0239], aperture aspect ratio relative standard deviation of at least about 30% [0240], and an interaperture distance relative standard deviation of at least about 50% [0253].
It would have been obvious to and motivated for one of ordinary skill in the art at the time of invention desiring an apertured/perforated nonwoven having circular or ovate apertures that are uniformly spaced and uniformly sized and shaped as having a relative standard deviation for the aperture size/area, aperture aspect ratio, and interaperture distance within the claimed ranges.
Regarding claim 17, the perforated nonwoven can also be used as an outer cover nonwoven for the backsheet forming a garment-facing surface [0062].

Claims 1-16 & 18-19 are rejected under 35 U.S.C. 103 as being obvious over Gwag et al. (U.S. Pub. No. 2020/0397628 A1) (hereinafter “Gwag”) in view of either Huarong et al. (CN 10611866 A) (hereinafter “Huarong”) OR Liu (CN 110344174 A) (hereinafter “Liu”), and optionally in view of Muth et al. (U.S. Pub. No. 2005/0217091 A1) (hereinafter “Muth”) and/or Arora et al. (U.S. Pub. No. 2016/0136014 A1) (hereinafter “Arora”).
Regarding claims 1-16 and 18-19, Gwag teaches a nonwoven material usable as a topsheet in an absorbent article, such as diapers or sanitary napkins comprising a topsheet, impervious backsheet and absorbent core disposed therebetween [0003, 0041] comprising a spunlace formed from at least some natural fibers such as cotton that may be one or multiple layers [0021, 0037], wherein a plurality of pin-formed apertures [0038] form at least two pluralities of circular apertures a first plurality of apertures comprising a width/diameter of 0.4 or 0.5 mm to about 0.6 or 0.7 mm [0032], giving an area range of 0.125 to 0.385 mm2, and an estimated relative standard deviation of not greater than 45.23%, and a second plurality of apertures comprising a width/diameter of 0.8 or 0.9 mm to 1.0, 1.1, or 1.2 mm [0033], giving an area range of 0.5 to 1.13 mm2, and an estimated value of relative standard deviation of not greater than 31.06%, wherein the pluralities of apertures are replicated in repeating patterns depicted as not containing occlusions, being of substantially uniform size and spacing wherein the distance between adjacent apertures is not greater than two widths/diameters of the apertures (Figs. 5-6) or about equivalent to the distance from the embossments being from about 0.2 to 0.5 mm [0035], wherein the top layer can be formed to be either more hydrophilic or hydrophobic as desired [0040].
However, it is unclear from the disclosure of Gwag whether cellulose fibers are required.
Huarong teaches a surface layer for sanitary napkins comprising a skin-friendly layer of 85-100% cotton fibers and 0-15% hot-melt fibers [0009] and a drainage layer of PP (polypropylene) fibers [0010], wherein the cotton is spunlace [0012-0014], layering the two layers, followed by the punching of holes comprising 10-40 mesh (0.4 to 2.0 mm) [0017].
	OR
Liu teaches a surface layer for a hygiene care products such as sanitary napkins and diapers [0005-0006], wherein the surface layer comprises a first fiber layer comprising hydrophilic plant fibers or regenerated cellulose fibers at 70 to 100 wt% such as 100% cotton [0013, 0015-0016, 0104] and hydrophobic synthetic fibers in the second layer [0013, 0017-0022], wherein the first fiber layer is spunlace [0041-0042] and at least partially dried before being punched with holes, which are better than water jet aperture formation in that the edges are clear, no interweaving of fiber fragments/elements exists across the gap (minimal to no occulsions), and hole spacing is controllable [0056, 0072]
It would have been obvious to one of ordinary skill in the art at the time of invention how to form a spunlace cellulose-based surface on multilayer nonwoven that is able to perforated to form the holes as desired. One of ordinary skill in the art would have been motivated to form a skin-friendly spunlace cotton layer [Huarong; 0004, 0038] OR providing a deeply loved soft layer having the desired apertures [0006, 0056, 0069-0070].
Further regarding the interaperture spacing, in the event that the depiction and disclosure of Gwag do not sufficiently teach the spacing between apertures having an area within the claimed range:
Muth specifically teaches a perforated nonwoven topsheet [0003, 0009, 0015] comprising a preferred hole size of between 0.8 mm2 and 1.8 mm2 [0012], wherein the circular holes are explicitly depicted (with a ruler) in an equidistant pattern each aperture not more than a two diameters away from adjacent apertures (calculated diameter range being 1.0-1.5 mm).
Further regarding the relative standard deviations of the aperture size, spacing, and aspect ratio:
Arora teaches that typical patterned apertured webs have circular or ovate apertures that are uniformly spaced and uniformly sized and shaped homogenous apertures which can be desirable in some applications [0003], wherein Arora teaches non-homogenous patterns have an aperture size/area relative standard deviation of at least about 50% [0239], aperture aspect ratio relative standard deviation of at least about 30% [0240], and an interaperture distance relative standard deviation of at least about 50% [0253].
It would have been obvious to and motivated for one of ordinary skill in the art at the time of invention desiring an apertured/perforated nonwoven having circular or ovate apertures that are uniformly spaced and uniformly sized and shaped as having a relative standard deviation for the aperture size/area, aperture aspect ratio, and interaperture distance within the claimed ranges.

Claim 17 is rejected under 35 U.S.C. 103 as being obvious over Gwag, optionally in view of Huarong OR Liu, and Arora as applied to claim 1 above, further in view of Inoue et al. (U.S. Patent No. 5,990,376) OR Kim et al. (U.S. Pub. No. 2015/0099086 A1) (hereinafter “Kim”).
Regarding claim 17, Gwag teaches the three-dimensional nonwoven sheet can be used as a topsheet layer, it can be used in any other layer including the backsheet [0041], but does not disclose it as a garment-facing surface layer.
Inoue teaches a disposable absorbent article such as a diaper or sanitary napkin comprising a breathable film backsheet, wherein a perforated nonwoven that may be one or more layers is employed as the outer garment-facing layer in order to prevent particle transfer and discomfort when holding the baby (col. 1, lines 9-43).
	OR
Kim teaches a needle-perforated nonwoven garment-facing outer cover for a breathable film backsheet, wherein the feeling of dampness and user choice and perception is alleviated by providing the outer facing perforated nonwoven [0002-0008].
It would have been obvious to one of ordinary skill in the art at the time of invention to form the perforated nonwoven of Gwag as the garment-facing surface layer of the impervious backsheet. One of ordinary skill in the art would have been motivated to prevent particle transfer and discomfort when holding the baby [Inoue; col. 1, lines 9-43] OR to prevent the feeling of dampness and increase user choice and perception [Kim; 0002-0008].

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Erdem et al. (U.S. Pub. No. 2019/0117472 A1) teach a topsheet comprising a first layer and second layer, wherein the first layer comprises a spunlace nonwoven having at least 15 wt% of natural fibers, such as cotton fibers [0013, 0095], such as from 80 wt% up to 100 wt% [0093-0094], the layered material comprising a plurality of pins [0366-0369] forming a plurality of uniformly distributed apertures having a minimum distance of at least 0.5 mm [0151], wherein it would have been obvious to use the obviously derived uniform relative standard deviations of Arora as applied to the size, shape, and, spacing as recited above and obvious to use the size values of the similarly formed and functioning Gwag.
Lee et al. (U.S. Pub. No. 2014/0324009 A1) teaches aperture arrays comprising discrete aperture patterns of apertures, wherein at least one plurality comprises a major axis (wherein the minor axis is the same or smaller) [0010] generally in the range of about 0.3 and 5.0 mm [0086], wherein in an example pin aperturing formed apertures comprising a major axis of 0.9 to 1.5 mm and a minor axis of 0.7 to 1.1 [0074], giving a calculated area range of 0.5 to 1.3 mm2, and an edge-to-edge interaperture spacing of between about 1.0 and about 4 mm [0070]

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        November 29th, 2022